DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 04/12/2019 claims, is as follows: Claims 1-13 have been amended; and claims 1-13 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. 201610892529.8 and 201621116523.3 filed on 10/12/2016. 

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 04/12/2019, and 11/16/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1:
The limitation “pot cover assembly configured to”
assembly” is the generic placeholder. 
“configured to” is the functional language.
In claim 3:
The limitation “shielding part configured to”
“part” is the generic placeholder. 
“configured to” is the functional language.
In claim 9:
The limitation “detection component configured to”
“component” is the generic placeholder. 
“configured to” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “pot cover assembly” has been described in originally-filed specification in para. 0031; fig. 1 as a component 1 that covers the pot body assembly in an openable and closeable manner.  
The limitation “shield part
The limitation “detection component” has been described in originally-filed specification in para. 0044-0045 as a pressure sensor through which it can be known that the pot cover assembly is in the cover-open state or the cover-closed state. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 203762847) in view of Wang (US 20160198883)
Regarding Claim 1, Yang discloses a cooking appliance (cooking appliance 100), comprising: 
a pot body assembly (pot body 102); 
a pot cover assembly (pot cover 106),
the pot cover assembly (pot body 102) configured to cover the pot body assembly (pot cover 106) in an opened and closed position (para. 0042); 
a cover-closed state (fig. 2) and a cover-open state (para. 0054; fig. 1); and
a first control panel (control panel 104) working in the cover-open state (fig. 1) and a second control panel (connection button 108) working in the cover-closed state (fig. 2) (para. 0043 and 0049) (it is noted a user presses on any button on panel 104 when the lid is open to operate any one of all the functions of cooking appliance including commonly used functions (e.g. rice, porridge) and special functions (e.g. timer, cake). When the lid is closed, the user is limited to commonly-used functions available on connection button 108, in which special functions e.g. cake, will not be available unless the user opens the lid and presses on panel 104 to operate the special functions e.g. cake), wherein the pot cover assembly covers the first control panel in the cover-closed state (fig. 2).   

    PNG
    media_image1.png
    639
    292
    media_image1.png
    Greyscale

Yang does not disclose a valve body mounted on the pot cover assembly. 
However, Wang discloses a cooking appliance (rice cooker 100, para. 0002) comprises a valve body (pressure relief valve 120) mounted on the pot cover assembly (lid assembly 116) (para. 0114; fig. 1A-1B).


    PNG
    media_image2.png
    662
    419
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pot cover assembly of Yang to include the valve body mounted on the pot cover assembly as taught by Wang, in order to regulate the pressure inside cooking chamber according user’s preference. 

Regarding Claim 2, Yang discloses the cooking appliance (cooking appliance 100), wherein the first control panel (control panel 104) is disposed on a top surface of the pot body assembly (pot body 102) (fig. 1). 
 
Regarding Claim 3, Yang discloses the cooking appliance (cooking appliance 100), wherein the top surface of the pot body assembly (pot body 102) is provided with a table top (annotated fig. 1), the table top is provided with a first area (elliptical shape in annotated fig. 1) configured to install the first control panel (control panel 104), and the pot pot cover 106) is provided with a shielding part (rectangle shown in fig. 2) configured to shield the first area in the cover-closed state (fig. 2).  
[AltContent: arrow][AltContent: textbox (First area)][AltContent: oval][AltContent: arrow][AltContent: textbox (Table top)] 
    PNG
    media_image3.png
    640
    291
    media_image3.png
    Greyscale

Regarding Claim 4, Yang discloses the cooking appliance (cooking appliance 100), wherein the table top is also provided with a second area configured to install the second control panel (connection button 108), and the pot cover assembly (pot cover 106) is provided with a relief space to avoid the second area in the cover-closed state (figs. 1-2) (it is noted that second area, which is part of the table top, is the area directly underneath the connection button 108 when the lid is closed. The relief space is provided in the lid such that the lid conforms to the shape of the table top provided in the pot body). 
  
[AltContent: textbox (Relief space)][AltContent: arrow]
    PNG
    media_image3.png
    640
    291
    media_image3.png
    Greyscale

Regarding Claim 5, Yang discloses the cooking appliance (cooking appliance 100), wherein the second control panel (connection button 108) is disposed to a surface of the pot cover assembly (pot cover 106) (fig. 1).

Regarding Claim 8, Yang discloses the cooking appliance (cooking appliance 100), further comprising 
a controller (circuitry of cooking appliance that interacts with at least the control panel 104, connection button 108, and heating element); 
a first control circuit (wirings connected to the control panel 104); and 
wirings connected to the connection button 108), wherein the first control panel (control panel 104) being connected to the controller (circuitry) by the first control circuit (wirings), and the second control panel (connection button 10) being connected to the controller (circuitry) by the second control circuit (wirings) (para. 0046); and wherein 
the controller (circuitry) controls to connect the first control circuit (wirings connected to the control panel 104) and disconnect the second control circuit (wirings connected to the connection button 108) when the cooking appliance is in the cover-open state (fig. 1) (para. 0046) (it is noted when the lid is open, the wirings to 108 are de-energized. The function of cooking appliance is controlled by 104 i.e. pressing on a button of 104 to select a special function e.g. cake, which energizes the wirings associated with special function button on 104 while wirings associated with commonly used functions and 108 are de-energized); the controller (circuitry) is configured to connect the second control circuit (wirings connected to the connection button 108) and disconnect the first control circuit (wirings connected to the control panel 104) when the cooking appliance is in the cover-closed state (fig. 2) (it is noted when the lid is closed, wirings associated with commonly used functions in 108 are energized while the wirings associated with special functions in 104 are de-energized) (para. 0046 and 0049).

Regarding Claim 11, Yang discloses the cooking appliance (cooking appliance 100), wherein the first control panel (control panel 104) and the second control panel (connection button 108) comprise a functional control key (commonly used function buttons and special function buttons) (para. 0048-0049).
Regarding Claim 12, Yang discloses the cooking appliance (cooking appliance 100), wherein the first control panel (control panel 104) is disposed to a lower surface of the pot cover assembly (pot cover 106) in the cover- closed state (fig. 2).  

Regarding Claim 13, Yang discloses the cooking appliance (cooking appliance 100), the cooking appliance (cooking appliance 100) is an electric pressure cooker or an electric rice cooker (rice cooker) (para. 0039).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 203762847) and Wang (US 20160198883), in view of Coblentz (US 20150257575)
Regarding Claim 6, the modification of Yang and Wang discloses substantially all the features as set forth above, except the second control panel is provided with a control knob configured to adjust a working state of the cooking appliance.  
However, Coblentz discloses a second control panel (dial 19) is provided with a control knob (dial 19) configured to adjust a working state of the cooking appliance (cooking unit 12) (para. 0047).

    PNG
    media_image4.png
    461
    687
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second control panel of Yang to include control knobs as taught by Coblentz, in order to allow a user to adjust the function of cooking appliance by simply turning the knobs provided on the second control panel. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 203762847), Wang (US 20160198883), and Coblentz (US 20150257575), in further view of Sloot (US 20100196572)
Regarding Claim 7, the modification of Yang, Wang, and Coblentz discloses substantially all the features as set forth above, except the center of the control knob is provided with a cover opening button configured to open the pot cover assembly.  
However, Sloot discloses the cooking appliance (rice cooker 1) comprises a center of the control knob (button 10) is provided with a cover opening button (button 10) configured to open the pot cover assembly (lid 6) (para. 0025).  

    PNG
    media_image5.png
    378
    358
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control knob of Coblentz to include the cover opening button configured to open the pot cover assembly as taught by Sloot, in order to conveniently open the lid by simply pressing on the button provided on the control knob. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 203762847) and Wang (US 20160198883), in further view of Zhang (US 20130098892)
Regarding Claim 9, the modification of Yang and Wang discloses substantially all the features as set forth above, except a detection component configured to detect whether a working state of the cooking appliance is the closed cover state or the open cover state, and transmit the detected working state to the controller.  
However, Zhang discloses a detection component (pressure sensor 7 or pressure switch 7) configured to detect whether a working state of the cooking appliance is the closed cover state or the open cover state, and transmit the detected working state (lid to a controller (control circuit) (para. 0051) (it is noted the pressure switch 7 detects the pressure within a cooking chamber. When pressure is built up more than a preset pressure, a signal is sent to the control circuit, which is indicative of the cooking chamber is closed by the lid).  

    PNG
    media_image6.png
    529
    452
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking appliance of Yang to include the detection component as taught by Zhang, in order to detect the pressure within the cooking chamber and send the signal to the controller to adjust the control process etc. turning off the power to heating element (para. 0055). 

Regarding Claim 10, the modification of Yang, Wang, and Zhang discloses substantially all the features as set forth above. Zhang discloses a pressure sensor (pressure switch 7) generates a pressure signal (“connect or “disconnect” working signal) to be transmitted to the controller (control circuit) (para. 0051). 
The modification of Yang, Wang, and Zhang does not disclose a pressure sensor disposed on the first control panel and a triggering member disposed correspondingly to the pot cover assembly, and the pressure sensor is pressed against 
However, Wilson discloses a pressure sensor (bridge member 39 of pressure switch 25) disposed on a cover 15 and a triggering member (contacts 36 of pressure switch 25) disposed correspondingly to the pot cover assembly (cover 15), and the pressure sensor (bridge member 39) is pressed against the triggering member (contacts 36) and generates a pressure signal to be transmitted to the controller (circuit) in the cover-closed state (page 02, lines 16-25 and 4-15) (it is noted that when pressure in the chamber within a predetermined range, the bridge member 39 presses against the pair of contacts 36. When the pressure continues to build beyond preset level, the pin 41 lifts the bridge member 39 such that it does not make contact with the pair of contacts 36 and the heating element is turned off). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensor of Zhang to be disposed in the pot cover assembly as taught by Wilson, wherein the output signal of the pressure sensor is transmitted to the controller in the cover-closed state. The modification results in the predictable result which is to utilize the pressure sensor as a pressure switch such that its output is transmitted to the controller for controlling cooking process. 
The modification results in the pressure sensor (bridge member 39 of Wilson) disposed on the first control panel (control panel 104 of Yang) (it is noted when the lid is closed, the pressure switch of Wilson is disposed on control panel 104) and the triggering member (contacts 36 of Wilson) disposed correspondingly to the pot cover assembly (pot cover 106 of Yang), and the pressure sensor (bridge member 39 of Wilson) is pressed against the contacts 36 of Wilson) and generates a pressure signal to be transmitted to the controller (circuitry of cooking appliance of Yang) in the cover-closed state.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761